Order entered December 5, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01246-CR

                     JOHNATHAN EUGENE COOPER, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                        On Appeal from the 297th District Court
                                Tarrant County, Texas
                           Trial Court Cause No. 1031532D

                                         ORDER
      Before the court are appellant Johnathan Eugene Cooper’s October 10, 2019

“Emergency-Interest of Justice Reconsideration Motion to Address and Follow U.S. Supreme &

Court Case Law Rules” and his August 15, 2019 objection to submission of this appeal. We

DENY appellant’s motion and objection.


                                                  /s/   CORY L. CARLYLE
                                                        JUSTICE